Citation Nr: 0533148	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for residuals, back injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to May 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2004 the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran's service connected back disorder is manifested 
by moderate limitation of motion, the veteran has 55-60 
degrees of forward flexion; there is no indication of 
ankylosis, current intervertebral disc syndrome, a listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, or abnormal mobility on forced motion.  


CONCLUSION OF LAW

The criteria for entitlement to an assignment in excess of 20 
percent for the veteran's service-connected back disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292, 5293, 5295 (2002) 
5237, 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and August 2002 
and August 2003 VCAA letters have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the August 2002 and 
August 2003 VCAA letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2002 and August 2003 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of service 
connection for a back disorder in the August 2002 VCAA 
letter, which was prior to the January 2003 rating decision 
on appeal.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected back disorder has been rated 
by the RO by analogy under the provisions of Diagnostic Code 
5292.  During the pendency of the veteran's appeal, the 
diagnostic criteria for evaluating intervertebral disc 
syndrome was revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)) and effective 
September 26, 2003 the criteria for evaluating general 
diseases and injuries of the spine was revised (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  However, the criteria for 
rating intervertebral disc syndrome remained essentially the 
same as the criteria effective September 23, 2002, although 
the code number was changed to Code 5243.  

Under the previous criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine provided that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the new criteria, intervertebral disc syndrome is rated 
based on separate manifestations, combined under 38 C.F.R. § 
4.25, or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board notes that either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Other applicable codes include the older Diagnostic Codes 
5293 and 5295.  Under Diagnostic Code 5293 for intervertebral 
disc syndrome, moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, is rated 40 percent.  A 60 percent 
rating requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Diagnostic Code 
5295 for lumbosacral strain provides that a 20 percent rating 
is warranted for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran was afforded a VA examination in January 2003.  
In presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran in 1991 had lumbar disk surgery of the L2 and L3 
disks and his sciatica did not return.  Physical examination 
of the back showed that there was no paraspinal muscle spasm 
and no paraspinal muscle atrophy.  The lumbar lordosis 
appeared to be normal.  The veteran had some tenderness over 
the sacroiliac joints down into the buttocks, but nothing 
radiating into the legs.  The veteran described pain with 
forward flexion of 60 degrees, lateral rotation was 
25 degrees and extension was 10 degrees.  Muscle strength was 
normal.  The diagnosis was chronic low back pain, history of 
intervertebral disk syndrome, presently not active, relieved 
by surgery in 1991.  The veteran had pain when walking or 
sitting for a long period.  The examiner commented that the 
veteran did not have weakness, incoordination or easy 
fatigability.  

A January 2003 VA radiographic report found that the veteran 
had minimal degenerative changes of the lower lumbosacral 
spine, and probable exostosis arising off the lateral aspects 
of the right ilium.  A July 2004 private medical record 
revealed that the veteran complained of back pain, leg 
numbness in a radicular pattern, and radicular pain 
bilaterally.  The assessment was radicular pain in the lumbar 
region.  An August 2004 private MRI of the lumbosacral spine 
found that there was L4-5 tiny central disk protrusion, 
extensive postsurgical change paraspinal soft tissues at this 
level from L3-L5.  There was no significant canal stenosis.  

The veteran was again afforded a VA examination in November 
2004.  The claims folder was reviewed by the examiner in 
conjunction with the examination.  The veteran complained 
that his low back hurts daily, average discomfort was 8/10.  
Pain radiated to the right more than to the left, to the calf 
on the right, just to the buttock on the left, occasional 
numbness on the right.  There were no incapacitating 
episodes.  The veteran reported having flare-ups about once a 
month, lasting about 2 weeks.  Physical examination of the 
thoracic lumbar spine showed that gait was normal, there was 
no tenderness to palpation, no muscle spasm, no complaint of 
pain on midline percussion.  Flexion was 55 degrees, 
extension was 25 degrees, side-bending right was 20 degrees, 
left was 20 degrees, rotation on the right was 45 degrees, on 
the left was 35 degrees, there was some complaint of pain at 
terminal degrees.  There was no change with repeat 
flexion/extension.  The examiner indicated that there was 
minimal degenerative disc disease at L6-S1, functional 
impairment was moderate.  Pain was not observed on motion.  
An accompanying VA examination revealed that between 1992 and 
2000 the veteran had some mild intermittent back pain a few 
times a year.  As the pain reoccurred over the past 3 or 4 
years, it increased to 50 percent of the time again in blocks 
from 2 to 4 weeks at a time with 2 to 4 weeks of relief at a 
time.  The pain was not as severe as it was in the early 
1990s because the veteran is no longer in construction.  The 
pain is often back in his right leg.  The pain in his leg was 
only there 25 percent of the time.  Objective findings showed 
the veteran had normal station and gait.  The veteran had 
some limitation of motion on flexion most, less on extension 
and lateral motion.  The examiner commented that the veteran 
had some progressive back pain occurring 50 percent of the 
time with right leg pain 25 percent of the time.  The right 
leg pain was not radicular and there were no signs of 
radiculopathy.  The examiner stated that historically, the 
veteran's back pain was related to a general arthritis of the 
lumbosacral spine area.  The examiner opined that there was 
no clinical evidence of an intervertebral disc syndrome.  The 
veteran's incapacitating periods were few and far between 
over the past 12 months as the veteran only had bed rest 2-4 
days in the past year, which had not been prescribed by a 
physician at least recently.  There was pain on motion of the 
back but no weakness.  

The medical evidence has not demonstrated that the veteran's 
service-connected disorder warrants a rating in excess of 20 
percent under the current and older rating criteria.  The 
evidence has not manifested that the veteran has forward 
flexion of the thoracolumbar spine to be 30 degrees or less 
or ankylosis to receive a higher rating under the revised 
criteria.  His January 2003 VA examination showed that he had 
forward flexion with pain at 60 degrees and during the 
November 2004 VA exam the flexion was 55 degrees.  Although 
the veteran did have 10 degrees of extension on the January 
2003 VA examination, given that he had 60 degrees of flexion, 
25 degrees of lateral rotation, and the November 2004 VA 
examination showed that he had 25 degrees extension, the 
totality of the evidence does not rise to the level of being 
severe and thus the veteran's back disorder also does not 
warrant a higher rating under the older Diagnostic Code 5292.  

The evidence has shown that the veteran currently does not 
have intervertebral disc syndrome.  Although the July 2004 
private medical record showed the veteran had radicular pain 
in the lumbar region and the November 2004 VA examination 
noted that the veteran had flare-ups about once a month that 
lasted 2 weeks, the January 2003 and November 2004 VA 
examinations found that the veteran did not currently have 
intervertebral disc syndrome.  The VA exams noted that there 
was no muscle spasm.  The November 2004 VA exam showed there 
were no signs of radiculopathy and the veteran's 
incapacitating periods were a few per year and required 2-4 
days of bedrest, which had not been prescribed by a physician 
recently.  Thus the veteran is not entitled to a rating in 
excess of 20 percent under the old and new code for 
intervertebral disc syndrome.  

The veteran also is not entitled to a rating above 20 percent 
under the older Diagnostic Code 5295 for lumbosacral strain 
as the evidence did not show that the veteran had a listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, or abnormal mobility on forced motion.  
Although the veteran had some loss of flexion and lateral 
motion, the November 2004 VA examination showed that station 
and gait were normal.  The exam found that although the 
veteran had minimal degenerative disc disease at L6-S1, his 
functional impairment was moderate.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


